Name: Commission Regulation (EEC) No 984/86 of 4 April 1986 supplementing Regulation (EEC) No 1847/85 fixing the list of representative producer markets for certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 No L 90/22 Official Journal of the European Communities 5. 4. 86 COMMISSION REGULATION (EEC) No 984/86 of 4 April 1986 supplementing Regulation (EEC) No 1847/85 fixing the list of representative producer markets for certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 17 (2) thereof, Whereas Articles 133 and 263 of the Act of Accession lay down the general objectives, in particular the daily recor ­ ding of prices on representative markets for each product, to be achieved by the new Member States ; Whereas it appears, on examination, that in the Italian version of Commission Regulation (EEC) No 1847/85 of 2 July 1985 laying down the list of representative markets for production (3), in Annex II 'Tomatoes', under ' Italia' the 'Ancona' market has been incorrectly included ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The Annexes to Regulation (EEC) No 1847/85 are hereby supplemented by the Spanish and Portuguese representaitive markets listed below. 2. In the Italian version of Regulation (EEC) No 1847/85, Annex II Tomatoes', under ' Italia' the 'Ancona' representative market for production is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3 OJ No L 174, 4. 7. 1985, p. 12. 5. 4. 86 Official Journal of the European Communities No L 90/23 REPRESENTATIVE PRODUCER MARKETS ANNEX I CAULIFLOWERS Portugal Faro LourinhÃ £ Spam Barcelona La Rioja Sevilla Valencia ANNEX II TOMATOES Portugal Faro Silves Torres Vedras Vale do Tejo Spam AlmerÃ ­a Barcelona MÃ ¡laga Murcia Valencia ANNEX III AUBERGINES Portugal Faro Torres Vedras Spam AlmerÃ ­a MÃ ¡laga Valencia ANNEX IV PEACHES Spam LÃ ©rida Portugal Cova da Beira Faro Ponte de Sor SetÃ ºbal Vale do Tejo Murcia Sevilla Valencia Zaragoza ANNEX V APRICOTS Spain Murcia Valencia Zaragoza Portugal Alenquer Faro Vale do Tejo ANNEX VI LEMONS Spain Murcia MÃ ¡laga Portugal Faro Mafra Silves No L 90/24 Official Journal of the European Communities 5. 4 . 86 ANNEX VII PEARS Spain Portugal Badajoz Alcoba^a Lerida Cova da Beira Valencia Ã bidos Torres Vedras ANNEX VIII TABLE GRAPES Spain Portugal Alicante Alenquer AlmerÃ ­a Moura Valencia Tavira Vale do Tejo ANNEX IX APPLES Spain Portugal Alicante AlcobaÃ §a Gerona Cova da Beira LÃ ©rida Guarda Zaragoza Ã bidos Torres Vedras Viseu ANNEX X MANDARINES Spain Portugal CastellÃ ³n Faro Valencia Santiago do CacÃ ©m Silves ANNEX XI ORANGES Spain Portugal Alicante Far0 Castellon Santiago do CacÃ ©m Murcia SetÃ ºbal Sevilla Silves Valencia